DETAILED ACTION

Response to Amendment
The Amendment filed 1/4/21 has been received and made of record.  As requested, the specification and claims 1-10 and 13 have been amended.  Claims 14-20 have been added.  Claims 1-20 are pending in the instant application. 
In response to the amendment, the objections to the drawings, specification and claim 1 as presented in the Office Action of 9/4/2020 have been withdrawn.

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered and are partially  persuasive.  With respect to claims 1 and 7 Applicant argues the following:

“Applicant has amended independent claim 1 to recite that the claimed oral appliance comprises, inter alia, “...an elongated orthosis which does not substantially interfere with respiration of a patient through a mouth of the patient, the elongated orthosis having a generally U-shaped cross-section with an anterior region, an intermediate region and a lingual region...” In contrast, the disclose of Witt describes a wide variety of oral appliances which completely occlude the oral air pathway of the patient wearing the appliance to create a negative pressure environment within the user’s oral cavity (i.e., within the mouth and cheek’s), thereby desirably causing anterior movement of the tongue and/or soft palate to unblock the wearer’s upper airway (see Witt ‘Background of the Invention” paragraphs [0005] through [0015] and paragraphs [0016], [0044] and [0056]). When placed within the oral cavity, these embodiments of Wit completely prevent respiration through the patient’s mouth and require the wearer to breathe solely through their nose, which is explicitly pointed out in paragraph [0069] of Witt. The Witt disclosure and these related embodiments, therefore, do not disclose or describe an elongated orthosis which does not substantially interfere with respiration of a patient through a mouth of the patient, as required by amended claim 1.

While Witt does disclose a single embodiment which allows limited airflow via an oral pathway, this single embodiment still substantially interferes with a patient’s respiration through their 

Applicant has also amended independent claim 7 to recite that the claimed oral appliance comprises, inter alia, “. . .a channel formed in the first region, the channel positioned over the gingival sulcus of the tooth of the patient, at least a portion of the channel in fluid communication with the first passage, the first region including a surface which engages with a tissue surface of the patient to seal the channel and retain a negative pressure from the negative pressure source in local proximity to the gingival sulcus.” This engagement structure, which seals the channel and retains the negative pressure locally at the gingival sulcus in Applicant’s invention, is not shown or described in Witt. In fact, Witt specifically teaches away from such sealing engagement with the prosthesis, as the invention of Witt specifically requires that the negative pressure impulse passes into the wearer’s mouth to create the negative pressure environment desired to draw the user's tongue forward. Paragraph [055] of Witt specifically teaches away from any such “sealing engagement” between the prosthesis and gum tissue, stating “The apertures are located to face towards hard or rigid tissue, such as the user's teeth and gums in the user's mouth to minimize the potential for occlusion of the apertures by sucking soft tissue into the apertures, (emphasis added)” Moreover, while paragraph [0055] of Witt may teach apertures which “...face towards hard or rigid tissue, such as the user's teeth and gums, as noted by the Examiner, amended claim 7 recites, inter alia, that the claimed oral appliance includes “...a channel formed in the first surface region, the channel positioned over a gingival sulcus of the tooth of the patient...” Witt neither shows nor describes the specific location of the apertures with regards to the underlying anatomical surfaces, and Witt certainly does not depict such apertures positioned over a gingival sulcus as claimed by Applicant, and thus Applicant submits that the Witt disclosure does not anticipate this claim element as well.

Applicant has also added new claims 14 through 20, which claims include similar limitations to limitations in amended independent claims 1 and 7, most notably the limitations that the claimed oral appliance includes, inter alia, an elongated orthosis which does not substantially interfere with respiration of a patient through a mouth of the patient...a channel formed in at least one of the first and second surface portions, the channel positioned over the gingival sulcus of the patient’s dentition...” and “...at least one of the anterior and lingual regions including at least one surface which engages with a tissue surface of the patient to seal the channel and retain a negative pressure from the negative pressure source in local proximity to the gingival sulcus.” Applicant submits that each of these limitations renders independent claim 14 patentable over the Witt reference, and respectfully requests allowance of independent claim 14, as well as dependent claims 15 through 20, at minimum by virtue of their dependency from the allowable independent claim.”

In response to Applicant’s arguments with respect to claim 1, the Office disagrees.  As can be read from para. [0069], lines 1-5, Witt et al. discloses “[a]s seen in FIGs 18a-19b, the inventors of the present invention contemplate the desirability of providing a mechanism to permit the user to breathe through their mouth without undermining the negative pressure environment within the user’s oral cavity.”  And, while Witt et al. discloses the introduction of a plug (134) into the oral appliance, Witt et al. also discloses that plug (134) is sized to fit within the rear portion of the mouth and includes posterior holes (140) that are in communication with tubes (136), see para. [0069], lines 9-11.  Witt et al. does not disclose the addition of a posterior plug into the throat as argued by Applicant.  “The tubes permit communication between the posterior holes and the outlets (138) so that the user my breath through these tubes without undermining the negative pressure environment in the user’s mouth”, see para. [0070], lines 7-10.  As such, Witt et al. teaches an embodiment which does not substantially interfere with respiration through a mouth. 
In response to Applicant’s remarks regarding claims 7-20, the Office agrees.  However due to the newly presented languages which renders the claims rejectable over 35 USC 112(b) and 101, the claims are not allowable.  Note the new rejections presented below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claims 7, the recitations, “the channel positioned over the gingival sulcus of the tooth of the patient” and “a surface which engages with a tissue surface of the patient” renders the claim indefinite in that it is unclear to the Office is Applicant is attempting to claim a portion of the human body along with the invention.  Applicant is reminded that the human body and portions thereof may not be claimed as components of the invention.
As regards claim 14, the recitations “the channel positioned over the gingival sulcus of the patient’s dentition” and “at least one surface which engages with a tissue surface of the patient” renders the claim indefinite in that it is unclear to the Office is Applicant is attempting to claim a portion of the human body along with the invention.  Applicant is reminded that the human body and portions thereof may not be claimed as components of the invention.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0096600 (“Witt et al”).
As regards claim 1, Witt et al. discloses an oral appliance that anticipates Applicant’s presently claimed invention.  More specifically, Witt et al discloses an oral appliance (30) for attachment to a negative pressure source (see the abstract), comprising: an elongated orthosis which does not substantially interfere with respiration of a patient through a mouth of a patient (para. [0069], lines 1-5, Witt et al. discloses “[a]s seen in FIGs 18a-19b, the inventors of the present invention contemplate the desirability of providing a mechanism to permit the user to breathe through their mouth without undermining the negative pressure environment within the user’s oral cavity”; Witt et al. discloses the introduction of a plug 134 into the oral appliance and includes posterior holes 140 that are in communication with tubes 136, see para. [0069], lines 9-11; also “[t]he tubes permit communication between the posterior holes and the outlets 
As regards claim 2, Witt et al. discloses the oral appliance of claim 1, wherein the intermediate region includes an intermediate surface portion (near 40 and 42), the intermediate surface portion substantially matching at least a portion of an incisal surface of at least one tooth of the patient's dentition.
As regards claim 3, Witt et al. discloses the  oral appliance of claim 1, wherein the intermediate region includes an intermediate surface, portion, the intermediate surface portion substantially matching at least a portion of an occlusal surface of at least one tooth of the patient's dentition (see Fig. 3).
As regards claim 4, Witt et al. discloses the oral appliance of claim 1, wherein the anterior region further includes a third surface portion (see Fig. 5 at the top of 54), the third surface portion substantially matching at least a portion of a gum tissue proximate to the patient's dentition, the channel being located between the first surface portion and the third surface portion (see Fig. 4).
As regards claim 5, Witt et al. discloses the oral appliance of claim 4, wherein the first and second surface portions comprise a flexible material (see para. [0042]).
As regards claim 6, Witt et al. discloses the oral appliance of claim 1, wherein the lingual region includes a second channel formed in the second surface portion (Figs. 3 and 5 shows channels on both the top and bottom surfaces), the second channel located proximate to a second gingival margin of the patient's dentition (see Figs. 3 and 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIM M LEWIS/Primary Examiner, Art Unit 3786